FILED
                                                                   IN THE OFFICE OF THE
                                                                CLERK OF SUPREME COURT
                                                                        MAY 26, 2022
                                                                 STATE OF NORTH DAKOTA




                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                2022 ND 112

State of North Dakota,                                 Plaintiff and Appellee
     v.
Gina Marie Kelly,                                   Defendant and Appellant

                               No. 20210342

State of North Dakota,                                 Plaintiff and Appellee
     v.
Gina Kelly,                                         Defendant and Appellant

                               No. 20210350

Appeal from the District Court of Barnes County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

AFFIRMED.

Per Curiam.

Tonya Duffy, State’s Attorney, Valley City, ND, for plaintiff and appellee;
submitted on brief.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                                State v. Kelly
                                No. 20210342

                                State v. Kelly
                                No. 20210350

Per Curiam.

[¶1] Gina Marie Kelly appeals from criminal judgments entered after she
pleaded guilty to driving under the influence, fourth or greater offense, in two
separate cases. Kelly argues her guilty pleas were not knowingly, intelligently,
and voluntarily entered; her due process rights were violated and manifest
injustice requires withdrawal of her pleas; and her sentence was imposed in
violation of North Dakota law.

[¶2] Kelly did not move at the district court to withdraw either of her guilty
pleas. The issues related to whether Kelly’s guilty pleas were knowingly,
intelligently, and voluntarily entered, and whether manifest injustice requires
withdrawal of her pleas for that reason, are not preserved for appeal. State v.
Cox, 2017 ND 23, ¶ 8, 889 N.W.2d 848 (“Cox’s motions to withdraw his guilty
plea were not filed and are not included in the record. No motions are pending.
Any arguments related to withdrawing the guilty plea are raised for the first
time on appeal. This Court does not address issues raised for the first time on
appeal. State v. Chatman, 2015 ND 296, ¶ 22, 872 N.W.2d 595.”). We
summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶3] Kelly argues the district court relied on an illegal factor in sentencing
her. Kelly failed to provide any supporting authority for her assertion, and we
summarily affirm under N.D.R.App.P. 35.1(a)(8).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1